Title: Account with Charles Taylor, [27 August] 1818
From: Taylor, Charles,Madison, James
To: 


[27 August 1818]


Colo. James Madison To Charles Taylor

Dr.




1817 July 25th & 26 To Viseting Med: &c for Paul 24/

£1..
4..
0


Augst. 4th A Viset Attendance &c Yr.Self 24/

1..
4..
0


5th To Sundrys for Abraham the Gonorhas 48/

2..
8..
0


Also Mercurial Course for Kitty and also






Do. from 13th Feby. 1818 to June To 12 Visets Mercurial Course Dressings Med: &c for Do. inclusive
$25
7..
10..
0


To Viseting Dressings &c from 1st Septr 1817 To 27th Augst. 1818 for Gabriel
$25
7..
10..
0


Septr. 1st Blistering Plaster for Jesse Emetic Simon 6/

0..
6..
0


8th Sundrys for John for Gonorhas 48/

2..
8..
0


10th A Viset Flies &c Small Girl at B. Meadows 12/

0..
12..
0


26th Medicatd. Bitter Ingredients for Mrs. M 4/6

0..
4..
6


1818 Jany. 7th A Viset Blooding &c Mrs. M. 18/

0..
18..
0


March 7th Sundrys for Jemmys Ear 6/

0..
6..
0


Augst. 11th A Viset Blistering Medicine &c for Sylva 24/

1..
4..
0


25th Antibilious for N. Man by Mr. Harrison 1/6

0..
1..
6




25..
16..
0



$86





1818 Augst. 27 Receved the Above Eighty Six Dollars in full
Charles Taylor
